EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryce Miller on November 9, 2021.
The application has been amended as follows: 

Claim 30.  A method for monitoring a patient for post-operative thrombosis or infection, comprising
	monitoring a first temperature at a back of a knee joint with a first temperature sensor;
	monitoring a second temperature at a second position different than the back of the knee joint with a second temperature sensor, wherein the second position corresponds with a location about a circumference of a patella of the knee joint;
	monitoring medial and lateral strain by the knee joint with at least one medial strain gauge and at least one lateral strain gauge respectively;
	providing an alert of a risk of thrombosis or infection from detection of both a localized elevation in body temperature at the back of the knee joint relative to the second position and swelling indicated by an increase in either the medial or lateral strain relative to a threshold.

Claim 31 – Cancel

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791